department of the treasury internal_revenue_service washington d c date number info release date uil conex-152422-02 cc psi i am responding to your inquiry dated date on behalf of your constituents who are concerned about the affect of a proposed internal_revenue_service rule on the concrete pumping industry the tax rule you are referring to is a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed i appreciate your concern in this matter we will consider your constituents’ comments before we finalize the proposed rule if you have any questions please contact me at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
